         Case 1:20-cv-03213-MKV Document 11 Filed 10/26/20 Page 1 of 1



                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
                                                                          DOC #:
 SAIBER LLC,                                                              DATE FILED: 10/26/2020
                            Plaintiff,
                                                                  1:20-cv-03213 (MKV)
                       -against-
                                                                       ORDER OF
 20 TSQ LESSEE LLC, and MAEFIELD                                       DISMISSAL
 DEVELOPMENT CORPORATION,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on April 23, 2020 [ECF #1]. Executed

summonses were filed on the docket on July 13, 2020 and July 14, 2020, reflecting service on

June 26, 2020 and July 1, 2020 [ECF #9-10]. Defendants’ responses were, thus, due no later

than July 22, 2020, but nothing has been filed. Since then, Plaintiff has taken no action to

prosecute this case. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by November 25, 2020. If no such application is

made by that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962)).

SO ORDERED.
                                                      _________________________________
Date: October 26, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
